Exhibit 10.1

 

SUBSCRIPTION AGREEMENT
FOR
SERIES A CONTINGENT CONVERTIBLE PREFERRED STOCK

 

This SUBSCRIPTION AGREEMENT FOR SERIES A CONTINGENT CONVERTIBLE PREFERRED STOCK,
dated as of September 11, 2017 (this “Agreement”), is entered into by and
between Comarco, Inc., a California corporation (the “Company”), and Broadwood
Partners, L.P. (the “Subscriber”). The parties to this Agreement, intending to
be legally bound hereby, agree as follows:

 

1.     Subscription. Subscriber hereby irrevocably subscribes for and agrees to
purchase 5,000,000 shares of the Company’s Series A Contingent Convertible
Preferred Stock (the “Series A Preferred Stock”), at a purchase price of $0.10
per share. The Series A Preferred Stock have the rights, preferences, privileges
and restrictions provided for in the Company’s Amended and Restated Certificate
of Determination of Preferences of Series A Contingent Convertible Preferred
Stock (the “Certificate of Determination”). In addition, pursuant to and in
accordance with the terms of Section 2 below, Subscriber is entitled to the
issuance by the Company of a Warrant (as defined below) to purchase shares of
the Company’s common stock. The shares of Series A Preferred Stock subscribed
for by Subscriber, the shares of common stock of the Company issuable upon
conversion of such Series A Preferred Stock, the Warrant and the common stock of
the Company issuable upon exercise of the Warrant are collectively referred to
herein as the “Securities”.

 

2.     Warrant. Upon the earlier of (a) a Triggering Event (as defined in the
Certificate of Determination) or (b) immediately prior to the liquidation,
dissolution or winding up of the Company, the Company shall, for no additional
consideration, issue to each holder of Series A Preferred Stock a warrant to
purchase shares of the Company’s common stock in the form attached to this
Agreement as Exhibit A (each, a “Warrant”), with such Warrant exercisable for
such number of shares of common stock (rounded up to the nearest whole share) as
is calculated as (x) the number of shares of Series A Preferred Stock held by
the holder thereof, multiplied by 3.6053.

 

3.     Representations and Warranties of Subscriber. By executing this
Agreement, Subscriber represents and warrants to the Company as follows:

 

(a)     Requisite Power and Authority. Subscriber has all necessary legal
capacity under all applicable provisions of law to execute and deliver this
Agreement. Upon its execution and delivery, this Agreement will be valid and
binding obligations of Subscriber, enforceable in accordance with its terms.

 

(b)     Investment Representations. Subscriber understands that the Securities
have not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or registered or qualified under the securities laws of any
state in that the Securities are being offered and sold to Subscriber pursuant
to an exemption from such requirements based, in part, upon Subscriber’s
representations contained in this Agreement.

 

(c)     Subscriber Bears Economic Risk. Subscriber has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. Subscriber must bear the economic risk of this investment
indefinitely unless the applicable Securities are registered pursuant to the
Securities Act and applicable state securities laws or an exemption from
registration is available. Subscriber acknowledges that it is able to bear the
economic risk of losing Subscriber’s entire investment in the Securities.
Subscriber understands that the Company has no present intention of registering
the Securities under the Securities Act or any state securities laws. Subscriber
also understands that there is no assurance that any exemption from registration
under the Securities Act or any state securities laws will be available and
that, even if available, such exemption may not allow Subscriber to transfer all
or any portion of the Securities under the circumstances, in the amounts or at
the times Subscriber might propose. Subscriber also understands that an
investment in the Company involves significant risks and has taken full
cognizance of and understands all of the risk factors relating to the purchase
of the Securities.

 

 
1

--------------------------------------------------------------------------------

 

 

(d)     Acquisition for Own Account. Subscriber is acquiring the Series A
Preferred Stock for Subscriber’s own account for investment only and not with a
view towards their distribution.

 

(e)     Subscriber Can Protect Its Interest. Subscriber represents that by
reason of his business or financial experience, Subscriber has the capacity to
protect his own interests in connection with the transactions contemplated in
this Agreement and other agreements required hereunder.

 

(f)     Accredited Investor. Subscriber represents that it is an “accredited
investor” within the meaning of Regulation D under the Securities Act.

 

(g)     Company Information. Subscriber has had an opportunity to discuss the
Company’s business, management and financial affairs with officers and
management of the Company and has had the opportunity to review the Company’s
operations. Subscriber has also had the opportunity to ask questions of and
receive answers from the Company and its management regarding the terms and
conditions of this investment. Subscriber acknowledges that except as set forth
herein, no representations or warranties have been made to Subscriber, or to
Subscriber’s advisors or representatives, by or on behalf of the Company, its
affiliates or any other person with respect to the business or prospects of the
Company or its financial condition.

 

(h)     Domicile. Subscriber maintains Subscriber’s domicile (and is not a
transient or temporary resident) at the address shown on the signature page to
this Agreement.

 

(i)     No Brokerage Fees. There are no claims for brokerage commission,
finders’ fees or similar compensation in connection with the transactions
contemplated by this Agreement or related documents based on any arrangement or
agreement binding upon Subscriber.

 

(j)     Tax Consequences. Subscriber acknowledges that the Company is subject to
complex federal, state, local and foreign tax regimes. Subscriber hereby
represents that he has reviewed with his own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated herein and of being a holder of the Securities. Subscriber is
relying solely on such advisors and not on any statements or representations of
the Company or any of its affiliates or agents. Subscriber understands that it
(and not the Company) shall be responsible for Subscriber’s own tax liability
that may arise as a result of an investment in the Securities or the
transactions contemplated herein.

 

4.     Risk Factors. AN INVESTMENT IN THE COMPANY INVOLVES A HIGH DEGREE OF
RISK. SUBSCRIBER HAS CAREFULLY REVIEWED THE RISK FACTORS DISCLOSED IN THE
COMPANY’S FILING WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PRIOR TO
MAKING A DECISION TO INVEST IN THE SECURITIES.

 

5.     Indemnification. Subscriber acknowledges and understands the meaning of
the representations and warranties made by it in this Agreement and hereby
agrees to indemnify and hold harmless the Company and its affiliates and agents
from and against any and all loss, costs, expenses, damages and liabilities
(including, without limitation, court costs and reasonable attorneys’ fees)
arising out of or due to a breach by Subscriber of any such representations. All
representations shall survive the delivery of this Agreement and the purchase by
Subscriber of the Securities.

 

 
2

--------------------------------------------------------------------------------

 

 

6.     Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Subscriber.

 

7.     Participation Rights. The Subscriber shall have the right to participate
in any financing at a level equal to the percentage ownership of the Company’s
common stock held by the Subscriber. For the purposes of this section, the
percentage of the Company’s common stock held by the Subscriber shall include
common stock held plus the shares of common stock issuable pursuant to each
share of Series A Preferred Stock held by the Subscriber.

 

8.     Legal Fees. The Company agrees to pay reasonable legal fees incurred by
the Subscriber in conjunction with this Agreement, up to a limit of $10,000.

 

9.     Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to the conflicts of laws provisions
thereof.

 

EACH OF SUBSCRIBER AND THE COMPANY CONSENTS TO THE EXCLUSIVE VENUE AND
JURISDICTION OF ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION LOCATED
WITHIN THE COUNTY OF ORANGE, STATE OF CALIFORNIA, AND IRREVOCABLY AGREES THAT
ALL ACTIONS OR PROCEEDINGS RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH
COURTS.

 

10.     Notices. Notice, requests, demands and other communications relating to
this Agreement and the transactions contemplated herein shall be in writing and
shall be deemed to have been duly given if and when (a) delivered personally, on
the date of such delivery; (b) mailed by registered or certified mail, postage
prepaid, return receipt requested, on the fifth business day after the posting
thereof; (c) delivered by overnight courier, on the first business day following
deposit with the overnight courier, or (d) delivered by electronic mail, on the
date of such delivery during business hours on a business day (or otherwise on
the opening of business on the first business day thereafter) to the address of
the respective parties as follows:

 

If to the Company, to:

 

Comarco, Inc.

28202 Cabot Road, Suite 300

Laguna Niguel, California 92677

Attn: President

E-mail: tlanni@comarco.com 

 

If to Subscriber, to Subscriber’s address as shown on the signature page hereto.

 

or to such other address as may be specified by written notice from time to time
by the party entitled to receive such notice.

 

11.     Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile counterparts), each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

SUBSCRIBER:  

 

 

 

 

 

 

BROADWOOD PARTNERS, L.P.  

 

 

 

 

 

 

 

 

 

 

By:

/s/ Neal C. Bradsher 

 

 



Name: Neal C. Bradsher

Title: President of Broadwood Capital, Inc.

(General Partner of Broadwood Partners, L.P.)

 

 

 

 

 

 



Address:

c/o Broadwood Capital, Inc.

724 Fifth Avenue

9th Floor

New York, NY 10019

Attn: Neal C. Bradsher

E-mail: ****@**********.com

 

 

 

 

 

[Signature Page to Subscription Agreement]

 

 


--------------------------------------------------------------------------------

 

 

 

COMPANY:  

 

 

 

 

 

 

COMARCO, INC.  

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas W. Lanni 

 

 

 

Name: Thomas W. Lanni

Title: President

 

 

 

 

 

[Signature Page to Subscription Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Form of Warrant

 

[attached hereto]